The parties will be referred to as plaintiffs and defendants, as they appeared in the trial court.
Plaintiffs filed an action for damages. On the 5th day of March, 1937, the court sustained a demurrer to the amended petition and dismissed the action. No notice of intention to appeal was given until the 18th day of March, 1938. A motion to dismiss has been filed on the ground that this court is without jurisdiction of the appeal. The appeal must be dismissed. Blackmon v. Reid, 170 Okla. 122, 38 P.2d 957; Thomas v. Richey,171 Okla. 349, 42 P.2d 489. In Thomas v. Richey, supra, we held:
"Section 531, O. S. 1931, is mandatory, and, among other things, provides that 'the party desiring to appeal shall give notice in open court, either at the time the judgment is rendered, or within ten days thereafter, of his intentions to appeal to the Supreme Court.' and an attempted appeal not in conformity with the provisions of the statute will be dismissed."
The appeal is dismissed.
BAYLESS, V. C. J., and PHELPS, CORN, GIBSON, and HURST, JJ., concur.